DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-9.
Applicant’s amendments and/or remarks regarding currently pending independent claim 1, see applicant’s remarks filed on 11/22/2021, appears to overcome the rejection, have been considered are persuasive.
However, upon further review and search, main Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 [i.e. “an image reading apparatus comprising: an apparatus main body configured to convey a document; an opening/closing unit configured to open and close relative to the apparatus main body, wherein the opening/closing unit is movable between a closed position where the opening/closing unit forms a conveyance path and an open position where the conveyance path is exposed; an image reading unit configured to read an image of the document conveyed on the conveyance path; 
a pickup roller included in the opening/closing unit and configured to abut on a top surface of the document on a document tray and feed the document toward the conveyance path; a feed roller included in the opening/closing unit and configured to convey the document fed by the pickup roller; a separating portion included in the apparatus main body and configured to nip the document with the feed roller and separate documents fed by the pickup roller, one by one, with the feed roller; a feed roller shaft included in the opening/closing unit and configured to support the feed roller; 
a drive shaft included in the opening/closing unit and configured to transmit a driving force to the feed roller shaft; a coupling member configured to couple the drive shaft and the feed roller shaft; a first gear fixed to the drive shaft and configured to transmit the driving force to the drive shaft; a second gear included in the apparatus main body and configured to mesh with the first gear to transmit the driving force to the drive shaft in a case where the opening/closing unit is in the closed position, and configured to be separated from the first gear in a case where the opening/closing unit is in the open position; and an adjustment portion configured to adjust a position of the first gear in the opening/closing unit, wherein the coupling member permits the drive shaft to move relative to the feed roller shaft when the adjustment portion adjusts the position of the first gear."
Further, the prior arts of record don’t disclose or suggest the features of main claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 4-9, which depend from claims 1, are 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677